United States Court of Appeals
                              For the Seventh Circuit 
                              Chicago, Illinois 60604 
                                           
                                    May 13, 2015 
                                           
                                       Before 
                                           
                        RICHARD D. CUDAHY, Circuit Judge                   
                                                                           
                        MICHAEL S. KANNE, Circuit Judge                    
                                                                           
                        ANN CLAIRE WILLIAMS, Circuit Judge                 
                                                                           
                                                                           
                                                                           
No. 13‐3296                                       
                                                  
LEE BLANKENSHIP,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Southern District of Illinois.
                                                  
      v.                                         No. 10‐542‐GPM 
                                                  
KIMBERLY BIRCH,                                  G. Patrick Murphy, 
      Defendant‐Appellee.                        Judge. 
                                             
                                             
                                        O R D E R 
 
       Upon consideration of the Petition for Rehearing filed by Plaintiff‐Appellant on 
March 5, 2015, this court’s order of November 5, 2014 is amended as follows. In all other 
respects, all members of the original panel have voted to deny the petition for rehearing. 
No active judge called for a vote on the petition for rehearing en banc. Accordingly, in all 
other respects, the petition for rehearing is DENIED. 
 
       1) In the third paragraph: Delete the words “Two months” in the fourth sentence 
          of the third paragraph of the order, and begin the sentence with “After.” In the 
No. 13‐3296                                                                       Page 2 
 
          final sentence, delete the phrase “he reported no pain, and” and begin the 
          sentence with “Dr. Birch.” 
           
      2) In the penultimate paragraph delete the two sentences beginning with the 
          phrase “to the contrary, his medical records are devoid of any complaints 
          about elbow pain” and ending with the phrase “surgery is not a cure.”